
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


LEASE TERMINATION AGREEMENT

        THIS LEASE TERMINATION AGREEMENT ("Termination Agreement") is made as of
the 22nd day of May, 2002 by and between EOP-150 CALIFORNIA STREET, L.L.C., a
Delaware limited liability company ("Landlord") and TENFOLD CORPORATION, a
Delaware corporation ("Tenant").

RECITALS:

A.Landlord and Tenant are parties to that certain lease dated as of March 3,
2000, which lease has been previously amended by First Amendment dated June 15,
2001 and Commencement Letters dated October 16, 2000, October 16, 2000 and
October 24, 2000 (collectively, the "Lease") relating to approximately 77,430
rentable square feet, known as Suite Nos. 200, 300, 400, 500, 600, 700 and 800
(the "Premises") located on the 2nd, 3rd, 4th, 5th, 6th, 7th and 8th floors of
the building commonly known as 150 California Street, located at 150 California
Street, San Francisco, California (the "Building"), all as more particularly
described in the Lease.

B.Pursuant to that certain sublease agreement dated as of August 18, 2000
("Yalta Sublease"), by and between Tenant, as sublessor thereunder and Yalta
Communications, Inc., a Delaware corporation ("Yalta"), as sublessee, Tenant
subleased to Yalta approximately 14,105 rentable square feet known as
Suite No. 300 on the 3rd floor of the Building for a term that expired, pursuant
to the Yalta Sublease, on August 31, 2001, which Yalta Sublease was consented to
by Landlord pursuant to that certain Landlord Consent to Sublease dated
August 18, 2000 by and among Landlord, Tenant and Yalta (the "Landlord Consent
to Yalta Sublease").

C.Pursuant to that certain sublease agreement dated as of May, 2000
("Criticalarc Sublease"), by and between Tenant, as sublessor thereunder and
Criticalarc Technologies Inc., a California corporation (as successor in
interest to Restaurantpro.com, Inc., a California corporation) ("Criticalarc"),
as sublessee, Tenant previously subleased to Criticalarc approximately 28,249
rentable square feet known as Suite Nos. 200 and 400 on the 2nd and 4th floors
of the Building for a term scheduled to expire, pursuant to the Criticalarc
Sublease, on August 31, 2002, which Criticalarc Sublease was consented to by
Landlord pursuant to that certain Landlord Consent to Sublease dated as of
September 20, 2000 by and among Landlord, Tenant and Criticalarc (the "Landlord
Consent to Criticalarc Sublease").

D.Pursuant to that certain sublease agreement dated as of August 24, 2001
("Cannell Sublease"), by and between Tenant, as sublessor thereunder and Cannell
Capital LLC, a California limited liability company ("Cannell"), as sublessee,
Tenant previously leased to Cannell approximately 5,442 rentable square feet
known as a portion of Suite No. 500 on the 5th floor of the Building for a term
scheduled to expire, pursuant to the Cannell Sublease, on August 31, 2006, which
Cannell Sublease was consented to by Landlord pursuant to that certain Landlord
Consent to Sublease dated as of September 7, 2001 by and among Landlord, Tenant
and Cannell (the "Landlord Consent to Cannell Sublease").

E.Pursuant to that certain sublease agreement dated as of January, 2002, as
amended by Amendment No. 1 to Sublease dated April 1, 2002 (collectively,
"Allstate Sublease"), by and between Tenant, as sublessor thereunder and
Allstate Insurance Company, an Illinois corporation ("Allstate"), as sublessee,
Tenant subleased to Allstate approximately 9,829 rentable square feet known as
Suite 800 on the 8th floor of the Building for a term scheduled to continue,
pursuant to the Allstate Sublease, on a month-to-month basis, which Allstate
Sublease was consented to by Landlord pursuant to that certain Landlord Consent
to Sublease dated March 19, 2002 and

1

--------------------------------------------------------------------------------

Landlord Consent to Amendment No. 1 to Sublease dated May 22, 2002 by and among
Landlord, Tenant and Allstate (collectively, the "Landlord Consent to Allstate
Sublease").

F.Pursuant to that certain sub-sublease agreement dated as of September, 2001
("Celerity Sub-Sublease"), by and between Criticalarc, as sublandlord, and
Celerity Consulting Group, Inc., a Delaware corporation, as subtenant
("Celerity"), Criticalarc sub-subleased to Celerity approximately 14,154
rentable square feet known as Suite No. 400 on the 4th floor of the Building for
a term scheduled to expire, pursuant to the Celerity Sub-Sublease, on August 31,
2002, which Celerity Sub-Sublease was consented to by Landlord pursuant to that
certain Landlord Consent to Sub-Sublease dated as of December 18, 2001 by and
among Landlord, Tenant, Criticalarc and Celerity (the "Landlord Consent to
Celerity Sub-Sublease").

G.Pursuant to that certain sublease agreement dated as of October, 2001
("Celerity Sublease"), by and between Tenant, as sublessor thereunder and
Celerity, as sublessee, Tenant agreed to sublease to Celerity approximately
14,154 rentable square feet known as Suite No. 400 on the 4th floor of the
Building for a term scheduled to commence on September 1, 2002 and schedule to
expire on August 31, 2004, which Celerity Sublease was consented to by Landlord
pursuant to that certain Landlord Consent to Sublease dated as of December 18,
2001 by and among Landlord, Tenant and Celerity (the "Landlord Consent to
Celerity Sublease"). The Yalta Sublease, the Critcalarc Sublease, the Cannell
Sublease, the Allstate Sublease, the Celerity Sub-Sublease are collectively
referred to herein as the "Subleases".

H.Contemporaneous with the execution of this Termination Agreement, Tenant and
Celerity shall enter into a sublease termination agreement (the "Celerity
Termination Agreement"), pursuant to which Tenant and Celerity shall agree that
the Celerity Sublease is completely terminated and of no further force and
effect as of the date of this Termination Agreement and that neither Tenant nor
Celerity shall have any further rights, interests, duties or obligations
thereunder.

I.Contemporaneous with the execution of this Termination Agreement and the
Celerity Termination Agreement, Landlord and Celerity shall enter into an office
lease agreement pursuant to which Landlord will lease to Celerity, and Celerity
will lease from Landlord approximately 20,420 rentable square feet consisting of
(i) 14,154 rentable square feet known as Suite No. 400 on the 4th floor and
(ii) 6,266 rentable square feet known as Suite No. 600 on the 6th floor of the
Building for a term scheduled to commence on or about September 1, 2002.

J.The Term of the Lease is scheduled to expire on August 13, 2008 (the "Stated
Termination Date"), and Tenant desires to terminate the Lease prior to the
Stated Termination Date. Landlord has agreed to such termination on the terms
and conditions contained in this Termination Agreement.

K.Contemporaneous with the execution of this Termination Agreement, Landlord and
Tenant shall enter into a new office lease agreement substantially in the form
attached hereto as Exhibit "A" (the "New Lease"), pursuant to which Landlord
will lease to Tenant, and Tenant will lease from Landlord, approximately 9,819
rentable square feet, known as Suite No. 700 located on the 7th floor of the
Building, at the annual base rent rate of $36.00 per rentable square foot for a
term commencing on April 1, 2002 and expiring on March 31, 2002, which New Lease
shall contain a provision that Landlord and Tenant may terminate the New Lease
with 30 days prior written notice, all as more particularly described in the New
Lease.

        NOW, THEREFORE, in consideration of the above recitals which by this
reference are incorporated herein, the mutual covenants and conditions contained
herein and other valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant agree as follows:

1.Effective as of April 1, 2002 (the "Early Termination Date") and subject to
the agreements, representations, warranties and indemnities contained in this
Termination Agreement, including,

2

--------------------------------------------------------------------------------

without limitation, payment of the Termination Fee and the Transfer Amounts
described in Section 6 below, the Lease is terminated and the Term of the Lease
shall expire with the same force and effect as if the Term was, by the
provisions thereof, fixed to expire on the Early Termination Date.

2.Effective as of the Early Termination Date, Tenant hereby remises, releases,
quitclaims and surrenders to Landlord, its successors and assigns, the Lease and
all of the estate and rights of Tenant in and to the Lease, the Premises and the
proceeds of the (i) Criticalarc Security Deposit (defined in Section 6 below),
(ii) Cannell Security Deposit (defined in Section 6 below), and
(iii) Criticalarc Prepaid Rent (defined in Section 6 below), and Tenant forever
releases and discharges Landlord from any and all claims, demands or causes of
action whatsoever against Landlord or its successors and assigns arising out of
or in connection with the Premises or the Lease and forever releases and
discharges Landlord from any obligations to be observed or performed by Landlord
under the Lease after the Early Termination Date. Further, except with respect
to the Celerity Sublease which Tenant shall terminate as provided in Section 8
below, effective as of the date of this Termination Agreement, Tenant hereby
assigns to Landlord all of Tenant's rights, title, interest and obligations
(which obligations arise after the Early Termination Date), in and to the
Subleases including without limitation, all rights of Tenant to receive any
payments and all of Tenant's obligations arising from and after the Early
Termination Date pursuant to the Subleases. Landlord hereby accepts the
foregoing assignment and agrees to assume all of Tenant's rights, title,
interest in and to the Subleases, as well as Tenant's obligations under the
Sublease which arise in connection with the period after the Early Termination
Date. Notwithstanding the foregoing, Landlord and Tenant acknowledge and agree
that the execution date of this Termination Agreement is after the Early
Termination Date. Accordingly, Tenant agrees to indemnify and hold harmless
Landlord, its members, principals, beneficiaries, partners, officers, directors,
employees, mortgagee(s) and agents, and the respective principals and members of
any such agents (collectively, the "Landlord Related Parties") from all
liabilities, expenses, claims, demands, judgments, damages or costs arising from
the Premises, including without limitation, attorneys' fees which may be imposed
upon, incurred by or asserted against Landlord or any of the Landlord Related
Parties arising from, out of or in connection with any damage or injury
occurring in the Premises or any acts or omissions (including violations of
Laws) or any breach by Tenant as "sublandlord" or "sub-sublandlord" under any of
the Subleases arising from or relating to the period from the Early Termination
Date through the date of this Termination Agreement.

3.Subject to the agreements, representations, warranties and indemnities
contained in this Termination Agreement, Landlord agrees to accept the surrender
of the Lease and the Premises from and after the Early Termination Date and,
effective as of the Early Termination Date, forever releases and discharges
Tenant from any obligations to be observed and performed by Tenant under the
Lease, whether known or unknown, after the Early Termination Date (except with
respect to any obligations of Tenant or any Tenant Related Party which
obligations expressly survive expiration of the Lease, as amended hereby),
provided that Tenant has satisfied, performed and fulfilled all of the
agreements set forth in this Termination Agreement, and each of the
representations and warranties set forth in Section 5 and 8 below are true and
correct. For avoidance of doubt and subject to Section 6 of this Termination
Agreement, Landlord completely and unconditionally releases and discharges
Tenant from any obligations to be observed and performed by Tenant under
Article IV of the Lease and Article XII.C of the Lease after the Early
Termination Date.

4.On or prior to the Early Termination Date, Tenant shall fulfill all covenants
and obligations of Tenant under the Lease applicable to the period prior to and
including the Early Termination Date. However, notwithstanding the foregoing,
the parties acknowledge and agree that Criticalarc,

3

--------------------------------------------------------------------------------

Cannell, Allstate and Celerity are in possession of their respective subleased
portions of the Premises pursuant to the terms of their respective subleases and
sub-sublease and Landlord intends to require Criticalarc, Cannell and Allstate
to attorn to Landlord under the terms of their respective subleases as described
in their respective Landlord Consent to Sublease. Consequently, it is not
necessary for Tenant to obtain possession of the Premises from Criticalarc,
Cannell, Allstate and Celerity and deliver same to Landlord in connection with
the early termination of the Lease, as described herein. Notwithstanding
anything to the contrary contained herein and effective as of the Early
Termination Date, Tenant hereby assigns all of Tenant's right, title and
interest in and to the Criticalarc Sublease, Cannell Sublease and Allstate
Sublease as "Sublessor" therein to Landlord. Further, upon execution of this
Termination Agreement, Tenant hereby agrees to endorse and present to Landlord
any proceeds received through the date of this Termination Agreement relating to
the period from and after the Early Termination Date for the Criticalarc
Sublease, Cannell Sublease, Allstate Sublease, and Celerity Sublease to
Landlord. Landlord hereby accepts the foregoing assignment and agrees to assume
all of Tenant's rights, title and interest in and to the Subleases, and all of
Tenant's obligations under the Subleases which arise in connection with the
period after the Early Termination Date as the "Sublessor" therein. Landlord
agrees to apply any proceeds received from Tenant through the date of this
Termination Agreement relating to the period from and after the Termination Date
for the Celerity Sublease to the rent under the office lease between Landlord
and Celerity referenced in Recital I above. Tenant agrees to indemnify and hold
harmless Landlord and Landlord Related Parties from all liabilities, expenses,
claims, demands, judgments, damages or costs arising from the Premises,
including without limitation, attorneys' fees which may be imposed upon,
incurred by or asserted against Landlord or any of the Landlord Related Parties
arising from, out of or in connection with any damage or injury occurring in the
Premises or any acts or omissions (including violations of Laws) or any breach
by Tenant as "sublandlord" or "sub-sublandlord" under any of the Subleases
arising from or relating to the period from the Early Termination Date through
the date of this Termination Agreement.

5.Tenant represents and warrants that (a) Tenant is the rightful owner of all of
the Tenant's interest in the Lease; (b) Tenant has not made any disposition,
assignment, sublease, or conveyance of the Lease or Tenant's interest therein
(other than as described in the Criticalarc Sublease, Cannell Sublease, Allstate
Sublease, Celerity Sub-Sublease and Celerity Sublease); (c) Tenant has no
knowledge of any fact or circumstance which would give rise to any claim,
demand, obligation, liability, action or cause of action arising out of or in
connection with Tenant's occupancy of the Premises; (d) no other person or
entity has an interest in the Lease, collateral or otherwise other than as
described in the Criticalarc Sublease, Cannell Sublease, Allstate Sublease,
Celerity Sub-Sublease and Celerity Sublease; and (e) there are no outstanding
contracts for the supply of labor or material and no work has been done or is
being done in, to or about the Premises which has not been fully paid for and
for which appropriate waivers of mechanic's liens have not been obtained. The
foregoing representation and warranty shall be deemed to be remade by Tenant in
full as of the Early Termination Date.

6.As consideration for the release of Tenant's obligations under the Lease as
provided herein, Tenant shall pay to Landlord the sum of $2,541,657.50 (the
"Termination Fee"). In addition, Tenant shall also pay to Landlord a total of
$863,342.50 (the "Transfer Amounts") consisting of (a) a transfer to Landlord by
Tenant of the $141,245.00 security deposit which was given by Criticalarc to
Tenant pursuant to the terms of the Criticalarc Sublease ("Criticalarc Security
Deposit"), (b) a transfer to Landlord by Tenant of the remaining $706,225.00 in
prepaid rent which was given by Criticalarc to Tenant pursuant to the terms of
the Criticalarc Sublease ("Criticalarc Prepaid Rent"), and (c) a transfer to
Landlord by Tenant of the $15,872.50 security deposit which was given by Cannell
to Tenant pursuant to the Cannell Sublease ("Cannell Security Deposit").
Effective as of the Early Termination Date, Tenant hereby assigns, quitclaims
and surrenders to Landlord, its successors and

4

--------------------------------------------------------------------------------

assigns, all of Tenant's right, title and interest in and to the Criticalarc
Security Deposit, the Criticalarc Prepaid Rent and the Cannell Security Deposit.
Landlord currently is holding the sum of $3,000,000.00 as the security deposit
from Tenant in the form of a letter of credit (the "Letter of Credit") of which
Landlord is the beneficiary pursuant to the terms of Section VI of the Lease.
Landlord and Tenant acknowledge and agree that simultaneously with the full and
proper execution of this Termination Agreement by Landlord and Tenant,
(a) Landlord shall seek to draw on the full amount of the Letter of Credit (i.e.
$3,000,000.00) and $2,541,657.50 of the Letter of Credit shall be applied to the
Termination Fee and $458,342.50 of the Letter of Credit shall be applied to the
Transfer Amounts required hereunder; (b) Tenant shall release any and all claims
to the Security Deposit held pursuant to the Lease; and (c) Tenant shall pay to
Landlord, by cashier's or certified check or by wire transfer of immediately
available funds to an account designated by Landlord, $250,000.00 which will be
applied to the Transfer Amounts. Notwithstanding anything in the Lease or this
Termination Agreement to the contrary, Tenant has no further obligation to
replenish the Letter of Credit to the full amount thereof. Upon Landlord's
receipt of the full amount of the Letter of Credit (i.e. $3,000,000.00) from
Zions Bank, Landlord shall release any and all claims to the Security Deposit
held pursuant to the Lease and release and discharge Tenant from any and all
obligations arising in connection with the Security Deposit; provided that such
release and discharge by Landlord shall not apply or be in effect in the event
Landlord's right to fully retain and use the full amount of the Letter of Credit
(i.e. $3,000,000.00) is challenged, revoked or otherwise affected as a result of
any insolvency or bankruptcy proceeding. In addition, Tenant shall pay to
Landlord by cashier's or certified check or by wire transfer of immediately
available funds to an account designated by Landlord, (i) $77,500.00 on or prior
to July 1, 2002, and (ii) $77,500.00 on or prior to August 1, 2002, which
amounts shall be applied to the remaining Transfer Amounts payable by Tenant
hereunder.

Tenant hereby acknowledges and agrees that notwithstanding anything in the Lease
to the contrary, Landlord has the full right, power and authority to draw on and
retain the full amount of the Letter of Credit. Tenant shall diligently
cooperate with Landlord to facilitate Landlord's draw on the full amount of the
Letter of Credit. Such cooperation may include, but not be limited to, the
obligation to execute such documents as may be required to permit Landlord to
draw on the Letter of Credit as provided herein. Notwithstanding anything to the
contrary contained in the Lease or this Termination Agreement with respect to
Landlord's right to apply the Security Deposit and/or draw on the Letter of
Credit, Tenant agrees that in the event the bank which has issued the Letter of
Credit refuses to accept Landlord's draw request or such draw request is not
processed or approved for any reason, or in the event the Tenant fails to pay
Landlord any of the other amounts payable pursuant to this Termination Agreement
when due, then at Landlord's sole option, this Termination Agreement shall be
null and void and of no force and effect and the Term of the Lease shall be as
stated in the Lease, without giving effect to this Termination Agreement.

Notwithstanding anything in this Termination Agreement to the contrary,
including but not limited to the provisions of Section 3 of this Termination
Agreement, Tenant shall remain liable for all year-end adjustments with respect
to Tenant's Pro-Rata Share of Taxes and Expenses for that portion of the
calendar year up to and including the Early Termination Date. Such adjustments
shall be paid at the time, in the manner and otherwise in accordance with the
terms of the Lease, unless otherwise specified herein.

7.Section XIV of the Lease (Indemnity and Waiver of Claims) shall survive the
termination of the Lease pursuant to this Agreement. In addition, Tenant's
obligations pursuant to Section 6 of this Termination Agreement and Tenant's
indemnity obligations pursuant to Sections 2 and 4 of this Termination Agreement
shall also survive the termination of the Lease.

8.This Termination Agreement is specifically contingent upon (i) Landlord's
receipt of estoppel certificates from each of Criticalarc, Cannell, Allstate,
and Celerity in form and substance

5

--------------------------------------------------------------------------------

satisfactory to Landlord relating to the current status of their respective
subleases and sub-sublease (as the case may be) and (ii) Landlord's receipt of
the Celerity Termination Agreement. If Landlord has not received all required
estoppel certificates or the Celerity Termination Agreement on or before the
date of this Termination Agreement, then this Termination Agreement shall, at
Landlord's option, be null and void and of no further force and effect, and the
Lease shall continue as if this Termination Agreement had never been entered
into by Landlord and Tenant.

9.Each signatory of this Termination Agreement represents hereby that he or she
has the authority to execute and deliver the same on behalf of the party hereto
for which such signatory is acting.

10.This Termination Agreement shall be binding upon and inure to the benefit of
Landlord and Tenant and their respective successors, assigns and related
entities.

        IN WITNESS WHEREOF, Landlord and Tenant have executed this Termination
Agreement on the day and year first above written.


 
 
LANDLORD:
 
 
 
 
EOP-150 CALIFORNIA STREET, L.L.C., a Delaware limited liability company
 
 
By:
 
EOP Operating Limited Partnership, a Delaware limited partnership, its sole
member
 
 
 
 
By:
 
Equity Office Properties Trust, a Maryland real estate investment trust, its
general partner
 
 
 
 
 
 
By:
 


--------------------------------------------------------------------------------

            Name:  

--------------------------------------------------------------------------------

            Title:  

--------------------------------------------------------------------------------


 
 
TENANT:
 
 
TENFOLD CORPORATION, a Delaware corporation
 
 
By:
 


--------------------------------------------------------------------------------

    Name:  

--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NEW LEASE

1

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.1

